Case: 12-15158       Date Filed: 08/28/2013      Page: 1 of 7


                                                                      [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 12-15158
                              ________________________

                         D.C. Docket No. 4:11-cv-03325-VEH



RANDALL HUFFSTUTLER,

                                                                       Plaintiff - Appellant,

                                           versus

GOODYEAR TIRE & RUBBER COMPANY,

                                                                      Defendant - Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                     (August 28, 2013)

Before CARNES, Chief Judge, TJOFLAT, Circuit Judge, and EVANS, * District
Judge.

PER CURIAM:



       *
        Honorable Orinda D. Evans, United States District Judge for the Northern District of
Georgia, sitting by designation.
                 Case: 12-15158       Date Filed: 08/28/2013          Page: 2 of 7


      Randall Huffstutler, who receives a pension that is covered by ERISA from

Goodyear Tire & Rubber Company, sued Goodyear, seeking to overturn the plan

administrator’s decision denying his request to change his retirement benefits.

Huffstutler contends that a clerical error by a Goodyear employee caused him to

receive a monthly pension check that is less than he should be receiving.

                                                I.

      Huffstutler retired from Goodyear on January 1, 1997 and began receiving a

disability pension under the company’s 1950 Pension Plan. Around the time that

he retired, Huffstutler and his then-wife met with Bettie Pierce,1 an employee in

Goodyear’s human resources department, so he could select how he wanted to

receive his pension. He reviewed the different options with Pierce, told her which

option he wanted, and she checked the corresponding box on the election form.

On Huffstutler’s form, the box for “Option A” — which provides a reduced

monthly payment after the first five years but continues benefits to his wife if he

predeceases her — is checked. In addition, the name and birthday of his then-wife

are written directly underneath the description of “Option A” and the signatures of

both Huffstutler and her appear on the second page of the form, as does Pierce’s

signature as a witness.




      1
          At the time, Bettie Pierce used the name Bettie Williams.
                                                2
              Case: 12-15158     Date Filed: 08/28/2013    Page: 3 of 7


      Sometime during the first five years of his retirement (while he was still

receiving the full monthly payment) Huffstutler and his wife divorced. When he

received notice that his monthly payment was going to be reduced pursuant to his

election of “Option A,” Huffstutler wrote a letter to Goodyear asserting that he had

elected “No Option” — which provides full monthly payments to him for life and

no benefits to a surviving spouse — and that “Option A” was checked only

because of a clerical error on the part of a Goodyear employee. With that letter, he

included a letter from his ex-wife that said the same thing. Gary Dannemiller,

Goodyear’s manager of pension and insurance operations, responded to Huffstutler

in a letter informing him that his “claim for a change to [his] pension option

election . . . has not been approved” and notifying him that he could submit his

claim for further consideration to the Benefits Review Committee. Huffstutler did

that, but his claim was denied. He sent a letter stating that he wanted to appeal to

the ERISA Appeals Committee, but nothing happened.

      Nearly nine years later, Huffstutler, through his attorney, wrote a letter to

Goodyear asking “that the decision of ‘no option’ be implemented immediately

and no more money be withheld from his retirement and he be fully repaid all

money that has been withheld after 60 months with interest.” Attached to the letter

were two affidavits: one from Huffstutler and one from his ex-wife. Both said that

Huffstutler chose “No Option,” not “Option A.” Dannemiller forwarded the


                                          3
               Case: 12-15158     Date Filed: 08/28/2013    Page: 4 of 7


request to Goodyear’s ERISA Appeals Committee, which met regarding it on June

20, 2011.

      The ERISA Appeals Committee considered the letters and affidavits that

Huffstutler had submitted, and he and his attorney participated in the meeting by

phone. The Committee also considered Dannemiller’s description of the process

that the company used when a retiree selected his pension benefits, and it contacted

Pierce to ask her about Huffstutler’s form. Soon thereafter, the Committee denied

Huffstutler’s appeal, finding that he had “validly elected with the signed consent of

. . . his wife at the time of retirement . . . Option A” and that his claim he had

selected “No Option” was not credible.

                                           II.

      Huffstutler sued Goodyear in state court seeking to overturn the ERISA

Appeals Committee’s decision. See 29 U.S.C. § 1132(a)(1)(B) (“A civil action

may be brought by a participant or beneficiary to recover benefits due to him under

the terms of his plan, to enforce his rights under the terms of the plan, or to clarify

his rights to future benefits under the terms of the plan.”). Goodyear removed the

case to federal court. The district court decided that the Committee’s decision was

correct and entered judgment to that effect. This is Huffstutler’s appeal of the

district court’s judgment.




                                           4
               Case: 12-15158     Date Filed: 08/28/2013    Page: 5 of 7


      “We review de novo a district court’s ruling affirming or reversing a plan

administrator’s ERISA benefits decision, applying the same legal standards that

governed the district court’s decision.” Blankenship v. Metro. Life Ins. Co., 644

F.3d 1350, 1354 (11th Cir. 2011). The first step in reviewing the administrator’s

decision is always the same: review the plan administrator’s decision de novo to

determine whether it was right or wrong, i.e., whether we agree or disagree with

the decision. Id. at 1355. If we conclude that the decision was right, we affirm it

and our inquiry ends. Id. We move on to the next steps of our analysis only if we

conclude that the decision was wrong. Id.

                                          III.

      Applying the de novo standard of review, we conclude that the Committee

correctly denied Huffstutler’s appeal because his assertion that he chose “No

Option” is not credible. Huffstutler’s allegation that a Goodyear employee made a

clerical error by checking the wrong box is implausible. Huffstutler’s election

form clearly indicates an intent to select “Option A,” and there is little or no

chance of confusion between “Option A” and “No Option.” The checkbox for

“Option A” is located near the top of the first page, while the checkbox for “No

Option” is near the bottom of the second. “Option A” asks for the spouse’s name

and birthdate, and that information is provided on Huffstutler’s form. “No Option”




                                           5
                 Case: 12-15158        Date Filed: 08/28/2013        Page: 6 of 7


asks for the name of a beneficiary and that beneficiary’s relationship to the

employee, and neither of those lines is completed on his form.

       Although the evidence shows that Pierce actually filled out the form, it also

shows that she filled it out the way she did with the knowledge and consent of

Huffstutler and his then-wife. First, there is no contention that the name or

birthdate of Huffstutler’s ex-wife are incorrect, which suggests that either he or his

ex-wife provided that information to Pierce when she was filling out the election

form. Second, although Huffstutler claimed before the Appeals Committee that the

signatures on the election form did not belong to him or his ex-wife, that allegation

is contradicted by his ex-wife’s affidavit, in which she admits that she had signed

the form. The fact that the form was signed by a witness also tends to corroborate

the authenticity of the signatures of Huffstutler and his ex-wife.

       For those reasons, we agree with the Appeals Committee’s finding that

Huffstutler’s factual allegations are not credible. Because the Committee’s

decision was de novo right, the district court’s judgment upholding it is affirmed. 2

See Blankenship, 644 F.3d at 1355.



       2
          Huffstutler contends for the first time on appeal that he is entitled to equitable
reformation of the pension plan based on Goodyear’s unilateral mistake of selecting the wrong
option on the election form. Because he did not seek that relief or advance that theory in the
district court, we will not consider it. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324,
1331 (11th Cir. 2004) (“[A]n issue not raised in the district court and raised for the first time in
an appeal will not be considered by this court.”).


                                                  6
                Case: 12-15158       Date Filed: 08/28/2013       Page: 7 of 7


       AFFIRMED.




         Also, because we conclude that the Appeals Committee’s decision was de novo right, we
do not address Huffstutler’s arguments that the Committee did not have discretion in reviewing
claims, that its decision was otherwise arbitrary and capricious, and that its decision was
improperly influenced by a conflict of interest. See Blankenship, 644 F.3d at 1355 (stating that
if the plan administrator’s decision is de novo right, we “end the inquiry” and affirm).
                                               7